OPINION OF THE COURT
Per Curiam.
Respondent Joseph S. Lefrak was admitted to the practice of law in the State of New York by the First Judicial Department on May 27, 1955. At all times relevant to this proceeding, respondent has maintained an office for the practice of law within the First Judicial Department.
By order entered October 2, 2007 (46 AD3d 56 [2007]), this Court immediately suspended respondent from the practice of law pursuant to 22 NYCRR 603.4 (e) (1) (i) based on his failure to cooperate with the Departmental Disciplinary Committee’s investigation into his alleged improper refusal to release estate funds due a client, and his refusal to respond to a judicial subpoena issued by this Court. Specifically, during the Committee’s investigation, respondent ignored its repeated request for bank records and relied on an undocumented medical excuse to justify his noncompliance with the judicial subpoena. Although respondent was served with this Court’s order of suspension on October 3, 2007, he failed to file an affidavit of compliance within 10 days of the suspension order (22 NYCRR 603.13 [f]), and, since his suspension, has had two checks from his attorney escrow account returned for insufficient funds, without reasonable excuse.
The Committee now seeks an order disbarring respondent from the practice of law pursuant to 22 NYCRR 603.4 (g), without further proceedings, on the ground that he has been suspended under section 603.4 (e) (1) (i) and has not appeared or applied in writing to the Committee or this Court for a hearing or reinstatement for six months from the order of suspension. Respondent has not responded to this motion, which was served on his attorney.
Inasmuch as six months have elapsed since the date of this Court’s interim suspension order, and respondent has neither appeared nor applied in writing to the Committee or this Court for a hearing or reinstatement, the Committee’s motion for an order disbarring respondent pursuant to 22 NYCRR 603.4 (g) should be granted, and respondent’s name stricken from the roll of attorneys in the State of New York (Matter of Ryans, 46 AD3d 71 [2007]; Matter of Johnson, 22 AD3d 106 [2005]).
*163Friedman, J.P., Gonzalez, Nardelli, Williams and Catterson, JJ., concur.
Respondent disbarred, and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective the date hereof.